                1   JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
                2   JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
                3   Las Vegas, Nevada 89101
                    Telephone: (702) 921-2460
                4   Facsimile: (702) 921-2461
                    Email: joshua.sliker@jacksonlewis.com
                5

                6   Attorneys for Defendant
                    eXp Realty, LLC
                7
                                                 UNITED STATES DISTRICT COURT
                8
                                                        DISTRICT OF NEVADA
                9
               10   LESLIE HENDERSON,                                     Case No. 3:21-cv-00275-MMD-WGC

               11                  Plaintiff,
                                                                          STIPULATION TO EXTEND
               12          vs.                                            DEADLINE FOR DEFENDANT TO
                                                                          RESPOND TO PLAINTIFF’S
               13                                                         COMPLAINT
                    EXP REALTY, LLC,
               14                                                         (FIRST REQUEST)
                                   Defendant.
               15

               16           IT IS HEREBY STIPULATED by and between Plaintiff Leslie Henderson (“Plaintiff”),

               17   through her counsel Law Office of Mark Mausert, and Defendant eXp Realty, LLC (“Defendant”),

               18   through its counsel Jackson Lewis P.C., that Defendant shall have a 21-day extension up to and

               19   including Tuesday, August 3, 2021, in which to file a response to Plaintiff’s Complaint. This

               20   Stipulation is submitted and based upon the following:

               21           1.      Defendant’s response to the Complaint is currently due on July 13, 2021

               22           2.      Due defense counsel’s recent retention, Defendant requires additional time to

               23   investigate Plaintiff’s allegations before responding to the Complaint.

               24           3.      This is the first request for an extension of time for Defendant to file a response to

               25   Plaintiff’s Complaint.

               26           4.      This request is made in good faith and not for the purpose of delay.

               27   ///

               28   ///
JACKSON LEWIS P.C
   LAS VEGAS                                                         1
                1            5.       Nothing in this Stipulation, nor the fact of entering to the same, shall have the effect

                2   of or be construed as waiving any claim or defense held by any party hereto.

                3            Dated this 13th day of July, 2021.

                4      LAW OFFICE OF MARK MAUSERT                            JACKSON LEWIS P.C.
                5

                6      /s/ Mark Mausert                                      /s/ Joshua A. Sliker
                       MARK MAUSERT, ESQ.                                    JOSHUA A. SLIKER, ESQ.
                7      Nevada Bar No. 2398                                   Nevada Bar No. 12493
                       729 Evans Avenue                                      300 South Fourth Street, Suite 900
                8      Reno, Nevada 89152                                    Las Vegas, Nevada 89101
                9
                       Attorney for Plaintiff                                Attorneys for Defendant
               10      Leslie Henderson                                      eXp Realty, LLC

               11

               12                                                    ORDER

               13                                                    IT IS SO ORDERED:
               14

               15
                                                                     United States Magistrate Judge
               16
                                                                             July 14, 2021
                                                                     Dated: _________________________
               17

               18

               19
                    4828-7612-6449, v. 1
               20

               21

               22

               23

               24

               25

               26

               27

               28
JACKSON LEWIS P.C
   LAS VEGAS                                                             2
